         Case 2:19-cv-02555-AMD-LB Document 1 Filed 05/01/19 Page 1 of 5 PageID #: 1

                        ORIGINAL
Pro Se 2(Rev. 12/16) Complaint and Request for Iniunction


                                                                                                                      m a 12019
                                       United States District Court
                                                                       for the

                                                            Eastern District of New York




                          TINEO JAVIER


                                                                                           (to befilled in by the Clerk's Office)

                              PIaintiff(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                 -V-


                   MTGLQ INVESTORS. LP
                                                                                                         DONNELLY J.
                 HON. JAMES C. HUDSON. JSC
           N^AU COUNTY SHERIFF'S OFFICE.

                             Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe                                                TOMLINSON, M.J.
names ofall the dffendants cannotfit in the space above,please
write "see attached" in the space and attach an additionalpage
with thefull list ofnames.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION


I.         The Parties to This Complaint
           A.        The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                                TINEO JAVIER

                                Street Address                       39 WINTHROP ROAD

                                City and County                      BRENTWOOD

                                State and Zip Code                   NEW YORK 11717

                                Telephone Number                        iiJi- 3J'S' ^2.3
                                E-mail Address



           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person'sjob or title (ifknown). Attach additional pages if needed.
                                                                                                                                    Page 1 of 6
         Case 2:19-cv-02555-AMD-LB Document 1 Filed 05/01/19 Page 2 of 5 PageID #: 2



Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1

                                Name                        MTGLQ INVESTORS, LP
                                Job or Title (ifknown)
                                Street Address              C/0 KNUCKLES. KOMOSINSKI & MANFRO,LP
                                 City and County            565 TAXTER ROAD.SUITE 590
                                State and Zip Code          ELMSFORD, NEW YORK 11717
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No.2

                                Name                        HON. JAMES C. HUDSON.

                                 Job or Title (ifknown)     SUPREME COURT JUDGE NASSAU COUNTY
                                 Street Address             100 SUPREME COURT DRIVE
                                 City and County            MINEOLA
                                 State and Zip Code         NEW YORK 11501

                                 Telephone Number
                                 E-mail Address (ifknown)


                      Defendant No. 3

                                 Name                       ERROL D.TOULON,JR
                                                                   ..5 VFPiSff-KL.
                                 Job or Title (ifknown)     SHERIFF NA^AU COUNTY
                                 Street Address             360 YAPHANK AVENUE. SUITE 1A
                                 City and County            YAPHANK, NY 11980
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (ifknown)


                      Defendant No.4

                                 Name                                           Coo^jy 5K^/2.) ff's Offeree
                                 Job or Title (ifknown)
                                 Street Address              36o y P Hfi                Pue/^oe S\irr^ 1 ff-
                                 City and County                 y               )f^-
                                 State and Zip Code              aJ e uJ yo             J (? 8'Q
                                 Telephone Niunber
                                 E-mail Address (ifknown)



                                                                                                      Page 2 of S
             Case 2:19-cv-02555-AMD-LB Document 1 Filed 05/01/19 Page 3 of 5 PageID #: 3



    Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
I

    II.        Basis for Jurisdiction

               Federal courts are cotuts oflimited jurisdiction (limited power). Generally, only two types of cases can be
               heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
               parties. Under 28 U.S.C. § 1331,a case arising under the United States Constitution or federal laws or treaties
               is a federal question case. Under 28 U.S.C. § 1332,a case in which a citizen of one State sues a citizen of
               another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
               diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.
               What is the basis for federal courtjurisdiction? (check all that apply)
                      [^Federal question                                □ Diversity of citizenship
                                                                                                          r




               Fill out the paragraphs in this section that apply to this case.

               A.         If the Basis for Jurisdiction Is a Federal Question

                          List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                          are at issue in this case.
                           DUE PROCESS
                           LACKED '..DAY IN COURT..'
                           JUDICIAL MISREPRESENTATION OF ORDER
                           CRUEL AND INHUMAN TREATMENT (ILLEGAL EVICTION AND LOCKED OUT RESULTING IN DEFENDANTS
                           ACTIONS)


               B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                          1.         The Plamtiff(s)

                                     a.         If the plaintiff is an individual
                                                The plaintiff, (name)                                                   s is a citizen of the
                                                State of (name)                                                  •


                                     b.         If the plaintiff is a corporation
                                                The plaintiff, (name)                                                    > is incorporated
                                                under the laws of the State of (name)
                                                and has its principal place of business in the State of (name)



                                     (Ifmore than one plaintiff is named in the complaint, attach an additional page providing the
                                     same information for each additional plaintiff.)

                          2.         The Defendant(s)

                                     a.         If the defendant is an individual
                                                The defendant, (name)                                                   > is a citizen of
                                                the State of (name)                                                  • Or is a citizen of
                                                (foreign nation)

                                                                                                                                     Page 3 of 5
         Case 2:19-cv-02555-AMD-LB Document 1 Filed 05/01/19 Page 4 of 5 PageID #: 4



Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         Ifthe defendant is a coiporation
                                           The defendant, (name)                                                  ,is incorporated under
                                           the laws ofthe State of(name)                                                     ,and has its
                                           principal place of business in the State of(name)
                                           Or is incorporated under the laws of(foreign nation)
                                           and has its principal place ofbusiness in (name)

                                (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                                same informationfor each additional defendant.)

                      3.        The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs ofcourt, because (explain):
                                 PLAINTIFF ALSO SUES FOR DAMAGES 180,000.00 DOLLARS FOR PAIN, SUFFERING, LOST OF
                                 PROPERTY, DAMAGES OF PERSONAL PROPERTY, MISREPRESENTATION OFORDER,
                                 EMBARRASSMENT,ATYPICAL HARDSHIP,ILLEGALLY LOCKED OUT, DEPRIVATION OF RIGHTS.




m.         statement of Claim

           Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if needed.
          Plaintiff was Illegally locked out resulting in an eviction proceedings that was subsequent a foreclosure judgment and sale,
          post-auction. After months of litigations, and the order to evict the plaintiff, on April 17th 2019, an emergency order to show
          cause for a stay of the eviction in State Supreme Coud^fe^^^punty, bearing the index number 15658/2009, was granted by
          defendant Hon. James C. Hudson, but in the order'.„.m^udge crossed out the significant purpose of the emergency order
          and because of this contradiction by the Judge,...' plaintiff and his entire family with children were thrown out on the streets and
          his personal property was damages and vandalized and that the sheriff office participated in such conspiracy after notice was
          given to its office and agent. Plaintiff is now homeless and this order signed by the judge contradict the purpose of it being
          granted.                                                                                —

IV.        Relief

           State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed,the amounts,and the reasons you claim you are entitled to actual or
           punitive money damages.
          The relief sought is to be RESTORED BACK INTO THE PREMISES located at 39 Winthrop Road, Brentwood, New York
          immediately and to reverse the defendants order in part; to wit'...the granting of the entire order to stay the sheriffs warrant of
          removal..' and damages to plaintiffs personal property and pain, suffering and mental anguish and lost of personal property and
          the embarrassment of the actions resulting in the eviction. That a constitutional violation against the plaintiff took place by the
           defendants.




                                                                                                                                    Page 4 of 5
              Case 2:19-cv-02555-AMD-LB Document 1 Filed 05/01/19 Page 5 of 5 PageID #: 5



    Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
V   —
             Punitive and compensatory damages In the amount of$80,000.00 dollars




    V.         Certification and Closing

               Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge,information,
               and beliefthat this complaint:(1)is not being presented for an improper purpose,such as to harass, cause
               uimecessary delay, or needlessly increase the cost oflitigation;(2)is supported existing law or by a
               nonfiivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
               evidentiary support or,if specifically so identified, will likely have evidentiary support after a reasonable
               opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
               requirements ofRule 11.

               A.         For Parties Without an Attorney

                          I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                          served. I imderstand that my failure to keep a current address on file with the Clerk's Office may result
                          in the dismissal of my case.


                          Date of signing:             'ApTlf^eth 2019


                          Signature ofPlaintiff
                          Printed Name ofPlaintiff        TIN^p^AVlbK

               B.         For Attorneys


                          Date ofsigning:


                          Signature of Attorney
                          Printed Name of Attorney
                          Bar Number

                          Name of Law Firm

                          Street Address

                          State and Zip Code
                          Telephone Number
                          E-mail Address




                                                                                                                            Page 5 of 5
